     Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.35 Page 1 of 7




 1   LUCEE KIRKA (Cal. Bar No. 121685)
     Email: kirkal@sec.gov
 2
   Attorneys for Plaintiff
 3 Securities and Exchange Commission
   Michele Wein .Layne, Regional Director
 4 John W.Berry, Associate RegTonal Director
   Amy J. Longo, Regional.Tria1 Counsel
 5 444 S. Flower Street, Surte 900
   Los Angeles, California 90071
 6 Telephone: 323)965-3998
   Facsimile:( 13)443-1904
 7
 8                       UNITED STATES DISTRICT COURT

 9                    SOUTHERN DISTRICT OF CALIFORNIA

10
11
12    SECURITIES AND EXCHANGE                     Case No.
      COMMISSION,
13
                   Plaintiff,                     CONSENT 4F DEFENDANT
14                                                GHASSAN HAMADE(AJKJA MARK
             vs.                                  HAMADE)
15
     EQUAL EARTH,INC., ANDREW J.
16   DLJGGAN and GHASSAN HAMADE
17 . (a/k/a MARK HAMADE},

18                 Defendants.
19
20         1.      Defendant Ghassan Hamade (a/k/a Mark.Hamade)("Defendant") waives
21   service of a summons and the complaint in this action, enters a general appearance,
22 and admits the Court's jurisdiction over Defendant and over the subject matter ofthis
23 action.
24         2.      Without admitting or denying the allegations ofthe complaint(except as
25 provided herein in paragraph 11 and except as to personal and subject matter
26 jurisdiction, which Defendant admits), Defendant hereby consents to the entry ofthe
27 final Judgment in the form attached hereto (the "Final Judgment") and incorporated
28

                                                 1
     Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.36 Page 2 of 7




 1   by reference herein, which, among other things:
 2               (a)     permanently restrains and enjoins Defendant from violation of
 3 Section 10(b) ofthe Securities Exchange Act of 1934 (the "Exchange Act")[15
 4 U.S.C. §78j(b)] and Rule lOb-5 promulgated thereunder[17 C.F.R. § 240.10b-5];.
 5   Section 17(a) ofthe Exchange Act[15 U.S.C. §77q(a)]; and Section 5 ofthe
 6 Securities Act of 1933 (the "Securities Act")[15 U.S.C. § 77e];
 7               (b)     prohibits Defendant from acting as an officer or director of any
 8   issuer-that has a class of securities registered pursuant to Section 12 of the Exchange.
 9   Act[15 U.S.C. § 781] or that is required to file reports pursuant to Section 1S(d) of
10 the Exchange Act[15 U.S.C. § 78o(d)];
11               (c)     permanently restrains and enjoins Defendant from directly or
12 indirectly,: including, but not limited to, through any entity owned or controlled by
13 Defendant, participating in the issuance, purchase, offer, or sale of any securities in
14 an unregistered offering by an issuer, provided, however,that such injunction shall
15   not prevent Defendant from purchasing or selling securities for his own personal
16   account); and
17               (d)'    orders Defendant to pay a civil penalty in the amount of$167,500
18   under Section 20(d) ofthe Securities Act[15 U.S:C. §77t(d)] and Section 21(d}(3) of
19 the Exchange Act [15 U.S.C. § 78u(d)(3)].
20         3.     Defendant agrees that he shall not seek or accept, directly or indirectly,
21   reimbursement or indemnification from any source, including but not limited to
22 payment made pursuant to any insurance policy, with regard to any civil penalty
23   amounts that Defendant pays pursuant to the Final Judgment, regardless of whether
24 such penalty amounts or any part thereof are added to a distribution fund or otherwise
25   used for. the benefit of investors. Defendant further agrees that he shall not claim,
26   assert, or apply for a tax deduction or tax credit with regard to any federal, state, or
27   local tax for any penalty amounts that Defendant pays pursuant to the Final
28   Judgment,regardless of whether such penalty amounts or any part thereof are added

                                                   z
       Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.37 Page 3 of 7




 ~ ~   to a distribution fund or otherwise used for the benefit of investors.
 2           4.     Defendant waives the entry of findings of fact and conclusions oflaw
 31
       pursuant to Rule 52 ofthe Federal Rules of Civil Procedure.
 4           5.     Defendant waives the right, if any, to a jury trial and to appeal from the
 5 ~ entry ofthe Final Judgment.
 6           6.     Defendant enters into this Consent voluntarily and represents that no
 7 threats, offers, promises, or inducements of any kind .have been made Uy the SEC or
 8 any member, officer, employee, agent, or representative of the SEC to induce
 9 Defendant to enter into this Consent.
10           7.     Defendant agrees that this Consent shall be incorporated into the Final
11     Judgment with the same force and effect as if fully set forth therein.
12           8.     Defendant will not oppose the enforcement ofthe Final Judgment on the
13 ground, if any exists;that it fails to comply with Rule 65(d) oFthe Federal Rules of
14 Civil Procedure, and hereby waives any objection based thereon.
15           9.     Defendant waives service ofthe Final Judgment and agrees that entry of
16 the Fina] Judgment by the Court and fling with the Clerk of-the Court will constitute
17 notice to Defendant of its terms and conditions. Defendant further agrees to provide
18 counsel for the - SEC, within thirty days after the Final Judgment is filed with the
19 Clerk ofthe.Court,-with an affdavit or declaration stating..that Defendant has
20 received and read a copy of the Final Judgment.
21            14.   Consistent with 17 C.F.R. 202.50,this Consent resolves only the claims
22 asserted against Defendant in this civil proceeding.. Defendant acknowledges that no
23 promise or representation has been made by the SEC or any member, officer,
24 employee, agent, oz representative of the SEC with regard to any criminal liability
ZS that may have arisen or may arise from the facts underlying this action or immunity
26 from any such criminal liability. Defendant waives any claim of Double Jeopardy
27 based upon the settlement ofthis proceeding, including the imposition of any remedy
28 or civil penalty herein. Defendant further acknowledges that the Court's entry of a

                                                     3
     Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.38 Page 4 of 7




 1   permanent injunction may have collateral consequences under federal ox state law
 2 and the rules and regulations ofself-regulatory organizations, licensing boards, and
 3 other regulatory organizations. Such collateral consequences include, but are not
 4 limited to, a statutory disqualification with respect to membership or participation in,
 5 or association with amember of, aself-regulatory organization. This statutozy
 6 disqualification has consequences that are separate from any sanction imposed in an
 7 administrative proceeding. In addition, in any disciplinary proceeding before the
 8 SEC based on the entry ofthe injunction in this action, Defendant understands that he
 9 shall not be permitted to contest the factual allegations.of the complaint in this. action.
10          1 1.   Defendant understands and agrees to comply with the terms of 17 C.F.R.
11   § 202.5(e), which provides in part that it is the SEC's policy "not to permit a
12 defendant ox respondent to consent to a judgment or order that imposes a sanction
13   while denying the allegations in the complaint or order for proceedings," and "a
14 refusal to admit the allegations is equivalent to a denial, unless the defendant or
15 respondent states- that he neither admits nor denies the allegations." As part of
16 Defendant's agreement to comply with the terms of Section 202.5(e), Defendant:(i)
17 will,not take any action or make or permit to be made any public statement denying;_
18 directly or indirectly, any allegation in the complaint or creating the impression that
19 the complaint is without-factual basis; (ii) will not make or permit to be made any
Za   public statement to the effect that Defendant. does-not admit the allegations of the
21   complaint, or that this Consent contains no admission of the allegations,.without also
22 stating that Defendant does not deny the allegations;(iii) upon the filing of this
23 Consent, Defendant hereby withdraws any papers filed in this action to the extent that
24 they deny any allegation in the complaint; and (iv) stipulates solely for purposes of
25 exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C.
26 §523, that the allegations in the complaint are true, and fizrther, that any debt for
27 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant
28 under the Final Judgment or any other judgment, order,.consent order, decree or

                                                  0
     Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.39 Page 5 of 7




 1   settlement agreement entered in connection with this proceeding, is a debt for the
 2 violation by Defendant of the federal securities laws or any regulation or order issued
 3 under such laws, as set forth in Section 523(a)(19) ofthe Bankruptcy Code, 11 U.S.C.
4 §523(a)(19). If Defendant breaches this agreement, the SEC may petition the Court
 5   to vacate the Final Judgment and restore this action to its active docket. Nothing in
6 this paragraph affects Defendant's:(i) testimonial obligations; or (ii) right to take
 7 legal or factual positions in litigation or other legal proceedings in which the SEC is
 8   not a party.
9          12.      Defendant hereby waives any rights under the Equal Access to Justice
10 Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
11   provision oflaw to seek from the United States, or any agency, or any official of the
12 United States acting in his or her official capacity, directly or indirectly,
13   reimbursement of attorney's fees or other fees, expenses, or costs expended by
14 Defendant to defend against this action. For these purposes, Defendant agrees that
15 Defendant is not the prevailing party in this action since the parties have reached a
16 good faith- settlement.
17          13.     Defendant agrees that the SEC may present the Fina] Judgment to the
18   Court for signature and entry without further.notice.
19          14.     Defendant agrees that this.Court shall retain jurisdiction over this matter
20 for the purpose of enforcing the terms of the Final Judgment.
21
22    Dated:      ~     ~~      , 2019
23
                                                                r
24                                                an Hamade

25
26
27
28

                                                     G
        Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.40 Page 6 of 7
     h~ :




             On            __,2019,       ----._.._._. _. . _._._.__.._ _ _.._- _~,-.a..person_kno. _~un_to
 2 me, personally appeared before
                                     me and acknowledged executing the foregoing
 3 Consent.
 4                  Certificate Attached

 5
                                             Notary Public
 6                                           Commission expires:
 7 it Approved as to form:
 8         ~rtiz
 9'      Howard Schiffma , Esq.
         Schultgea Roth &Zabel           ~ g~
10
        1      15th Street, NW,Suite 8sfl b
11       Washington, D.C. 20005
12      (202)729-7470
         Attorney .for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:19-cv-01138-JM-BGS Document 5 Filed 06/18/19 PageID.41 Page 7 of 7




                                    ACKNOWLEDGMENT


   A notary public or other officer completing this
   certificate verifies only the identity of the individual
   who signed the document to which this certificate is
   attached, and not the truthfulness, accuracy, or
   validit of that document.
 State of California
 County of           San Diego                     ~


 On    May 2, 2019                     before me, John Paul Teague, Notary Public
                                                    (insert name and title of the officer)

 personally appeared Ghassan Hamade
 who proved to me on the basis of satisfactory evidence to be the persons) whose names)is/are
 subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
 his/her/their authorized capacity(ies), and that by his/her/their signatures) on the instrument the
 person(s), or the entity upon behalf of which the persons) acted, executed the instrument.

   certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
  paragraph is true and correct,

                                                                            JOHN PAUL TEAGUE
 WITNESS my hand and official seal.                                        Commission No;2150052 .~
                                                                         NOTARY PUBLIC -CALIFORNIA ~
                                                                             SAN DIEGO COUNTY
                                                                         Canmission ExQfres May 20,2b20.


 Signature             i~~`'                            (Seal)

  Kei C~l~3erit'09 ~h~~a~ rlr~~(-f' 2,
